Citation Nr: 1219742	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pilonidal cyst. 

2.  Entitlement to service connection for a pilonidal cyst. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1979 to February 1995. 

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, confirmed a previous denial of service connection for a pilonidal cyst.   

The RO addressed the new and material evidence issue in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a pilonidal cyst.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In her August 2008 Form 9 substantive appeal the Veteran elected to have a Board hearing, however prior to her scheduled hearing she withdrew her request.  

The August 2006 rating decision also denied entitlement to a rating in excess of 10 percent for a lumbar strain.  In November 2006 the Veteran filed a proper and timely notice of disagreement (NOD) regarding both the claims of service connection for a pilonidal cyst and a rating in excess of 10 percent for a lumbar strain.  Following a July 2008 statement of the case (SOC), which noted that the Veteran disagreed with both the increased rating and service connection claims, in her August 2008 Form 9 substantive appeal, the Veteran elected to appeal only the issue of entitlement to service connection for a pilonidal cyst, rather than all of the issues listed on the SOC.  Thus, despite the July 2009 VA Form 646 from the Veteran's representative indicating otherwise, the issue of entitlement to a rating in excess of 10 percent for a lumbar strain is not on appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.   

The issue of service connection for a pilonidal cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a pilonidal cyst in a September 1995 rating decision.  The appellant received timely notice of that determination, but did not appeal, and that denial is now final. 

2.  Evidence received since the September 1995 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a pilonidal cyst. 


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a pilonidal cyst have been met.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim to reopen service connection for a pilonidal cyst has been considered with respect to VA's duties to notify and assist, to include the requirements set out in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

New and Material Evidence Claim

The appellant seeks to reopen her claim of entitlement to service connection for a pilonidal cyst.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).    

The phrase "raises a reasonable possibility of substantiating the claim" is considered enabling rather than precluding reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Id.

The RO denied entitlement to service connection for a pilonidal cyst in a September 1995 rating decision on the basis that, although there were complaints of a pilonidal cyst during service, there was no objectively documented pilonidal cyst during service or at the time of VA examination in May 1995.  The Veteran did not appeal this decision, so it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence submitted since the September 1995 rating decision pertaining to the Veteran's pilonidal cyst includes a March 2004 VA treatment record noting that the Veteran had fecal incontinence and drainage from the pilonidal area, and that an impression of pilonidal cyst with recurrent exacerbation was given.  Similarly, June 2005 VA treatment records indicate that the Veteran had perineal drainage and rectal abscesses.  

The VA treatment records discussed above are new because they are not duplicative of evidence considered by the RO at the time of its September 1995 rating decision. 

The VA treatment records indicate that the Veteran currently has a pilonidal cyst, or symptoms thereof, which clearly relates to the unestablished fact and the reason for the previous denial of her service connection claim; that is, whether she currently has a pilonidal cyst as required by 38 C.F.R. § 3.303.  Thus, this evidence is material.  

Likewise, the newly submitted VA treatment records are not cumulative or redundant of existing evidence, and present a reasonable possibility of substantiating the claim given that it establishes that the Veteran has a current pilonidal cyst disability, which was a previously unproven element of the claim.  See Shade, 24 Vet. App. at 120.  

Accordingly, reopening the claim of entitlement to service connection for a pilonidal cyst is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted and the claim of service connection for a pilonidal cyst is reopened; to this extent only, the claim is granted. 


REMAND

The Veteran seeks service connection for a pilonidal cyst.  She claims that she received treatment for a pilonidal cyst during service and was supposed to undergo surgery for the cyst during service.    

June 1983 service treatment records (STRs) note that the Veteran complained of a cyst on the coccyx for 7 days; there was no cyst noted, but there was a small separation of skin due to moisture trapped in the buttock.  October 1988 STRs note that the Veteran had a colonoscopy to rule out structural pathology and that there was no perineal diagnosis or fissures.  September 1991 STRs note that the Veteran had problems with incontinence, and January 1992 STRs note that the Veteran continued to have fecal incontinence.   

The Veteran had numerous complaints of, and treatment related to, a possible pilonidal cyst or other type of anal or buttock abscess during service; may currently have a pilonidal cyst or symptoms thereof; and has claimed that she has had recurrent cysts during and after service which, as a lay person, she is competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, a VA examination and opinion must be provided regarding the nature and etiology of the Veteran's claimed pilonidal cyst disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of her claimed pilonidal cyst disability.  All necessary testing and studies should be performed.  As to any type of pilonidal cyst or other type of abscess or cyst of the anus or buttock diagnosed, the examiner is to provide an opinion as to whether it at least as likely as not had its onset during, or is otherwise related to, service.  The examiner is to specifically discuss the Veteran's STRs indicating treatment for incontinence and cysts/abscesses.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for each medical opinion must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


